DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wherein the noun and/or the verb represents the determined subject of the at least one processed phrase;” in claims 7 and 14 is indefinite because it is unclear how a verb can represent the determined subject of a sentence. The Examiner suggest that this be changed to “wherein the noun and/or the verb describe the determined subject and/or related actions of the at least one processed phrase;” consistent with the language in paragraph [0041] of the specification.
Further, reference to “the clustering methodology” is unclear as there are two different uses of clustering by the invention (the first corresponding to the clustering methodology referred to in claims 1, 6, 8 and 13 and Figure 2, item 204 while the second corresponds to the use of clustering in claims 7 & 14 and Figure 2, item 212). While both utilize “clustering”, they are in no way the same “clustering methodology” as the inputs, outputs, thresholds and purposes of the clustering are different in each case. The Examiner suggests the use of the terms “first clustering methodology” and “second clustering methodology” to ensure clarity and differentiate the two methodologies.
It is also unclear to the Examiner how the “determined subject of the at least one phrase” is different from or related to “an identified subject of the received communication”. Since the determined subject is drawn from one or more sentences of the received communication and there is no process for how an identified subject of the received communication is identified, the limitation is unclear. In paragraph [0046] of the specification the context (i.e. contextualized phrases) are compared to the subject of the sentence, which the Examiner believes this claim language is meant to capture.
Similarly, the limitation “determining the subject of the at least one phrase of the processed sentence and the subject of the received communication are related” lacks antecedent basis and is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (U.S. Patent Application Publication 2018/0225591) in view of Pathak (Non-Patent Literature “Key topics extraction and contextual sentiment of users’ reviews”, listed in IDS dated 8/4/2020) in further view of .
As per claims 1, 8 and 15, Chandramouli et al. discloses:
A method for complaint identification, the method comprising: 
processing one or more sentences of a received communication (Figure 2A, item 202 and Paragraphs [0035-0037] – a communication of unstructured text is received) and discarding any irrelevant words during a preprocessing phase (Figure 2, item 208 and paragraphs [0041-0042] – the stopword extraction engine removes generic words such as “the”, “and”, “for”, “was” and the like.); 
determining that at least one phrase of the processed sentence has a negative status (Figures 2A & 2B, items 212-218 and Paragraphs [0044-0048] – a normalized sentiment score for the phrase is determined); and 
identifying a complaint within the at least one phrase of the processed sentence (Figure 2B, items 220-224 and Paragraphs [0049-0057] – it is determined whether the phrase constitutes a complaint).
Chandramouli et al. fails to disclose:
processing one or more sentences of a received communication prior to contextualization using a clustering methodology;
contextualizing the at least one phrase of the processed sentence;
aggregating the at least one contextualized phrase of the processed sentence into an aggregated in-memory list;
However, Pathak in the same field of endeavor teaches:
processing one or more sentences of a received communication prior to contextualization using a clustering methodology; (Page 11 - Page 11- LDA is a clustering algorithm used for topic modeling that is used to assist the dependency parser and page 14 – “bad data filtering” – stopwords are filtered prior to contextual sentiment determination);
contextualizing the at least one phrase of the processed sentence (Pages 14-17 – Contextual Sentiment – the phrases have their contextualized sentiment determined);
aggregating the at least one contextualized phrase of the processed sentence into an aggregated in-memory list (Pages 14-17 – Contextual Sentiment – the phrases have their contextualized sentiment determined, so they are each by definition part of an aggregated in memory list);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer program product of Chandramouli et al. with the contextual sentiment of Pathak because it is a case of combining prior art elements according to known methods to yield predictable results

As per claims 2, 9 and 16, the combination of Chandramouli et al. and Pathak discloses all of the limitations of claims 1, 8 and 15 above. Pathak in the combination further discloses:
The aggregated in memory list of the at least one contextualized phrase of the processed sentence is used as input for further processing (Pages 17-18 – Clustering – The phrases are used as input to a clustering algorithm with other phrases to determine similar phrases).

As per claims 3, 10 and 17, the combination of Chandramouli et al. and Pathak discloses all of the limitations of claims 1, 8 and 15 above. Chandramouli et al. in the combination further discloses:
the received communication is an email communication containing unstructured text (Paragraph [0012] – the unstructured data can be emails).

As per claims 4, 11 and 18, the combination of Chandramouli et al. and Pathak discloses all of the limitations of claims 1, 8 and 15 above. Chandramouli et al. in the combination further discloses:
tokenizing the received communication to generate a list of tokens; and using a rule-based parts of speech (POS) tagging method to tag each token in the generated list of tokens with a part of speech (Paragraph [0040] – algorithms (i.e. rules) are used to determine parts of speech).

As per claims 5, 12 and 19, the combination of Chandramouli et al. and Pathak discloses all of the limitations of claims 1, 8 and 15 above. Chandramouli et al. in the combination further discloses:
using a sentiment analysis application programming interface (API) to analyze the at least one processed phrase (Paragraphs [0014] & [0066] – sentiment is determined and the system can be implemented in a distributed fashion (i.e. using APIs)); and 
returning a sentiment score and/or a label for each of the at least one phrase of the processed sentence (Figures 2A & 2B, items 212-218 and Paragraphs [0044-0048] – a normalized sentiment score for each phrase is determined).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (U.S. Patent Application Publication 2018/0225591) and Pathak (Non-Patent Literature “Key topics extraction and contextual sentiment of users’ reviews”, listed in IDS dated 8/4/2020) in view of Pradhan et al. (U.S. Patent Application Publication 2018/0285345).
As per claims 6, 13 and 20, the combination of Chandramouli et al. and Pathak discloses all of the limitations of claims 4, 11 and 18 above. The combination further discloses:
the clustering methodology is further used to aid in extracting the subject as part of the preprocessing phase prior to contextualizing the at least one phrase (Pathak - Page 11- LDA is a clustering algorithm used for topic modeling that is used to assist the dependency parser).
representing the at least one phrase of the processed sentence with various nouns and/or verbs which confirm that the at least one phrase of the processed sentence has the negative status (Chandramouli et al. - Figures 2A & 2B, items 212-218 and Paragraphs [0044-0048] – a normalized sentiment score for the phrase is determined and each phrase, by definition, has at least one noun and/or verb).
The combination fails to explicitly disclose but Pradhan et al. in the same field of endeavor teaches:
determining a subject of the at least one processed phrase by using the generated list of tokens with the tagged part of speech (Paragraph [0050] – Subjects, objects and parts of speech are determined on the feedback).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer program product of Chandramouli et al. and Pathak with the subject determination of Pradhan et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Specifically, while the rejection of claims 7 & 14 in its original form has been overcome, other issues have resulted in another rejection under 35 U.S.C. 112(b). The amendments to claims 1, 8 and 15 fail to overcome the combination Chandramouli and Pathak due to LDA clustering done by Pathak. The arguments concerning amended claims 7 and 14 can’t be properly assessed due to issues outlined in the rejection of those claims under 35 U.S.C. 112(b). However, the Examiner notes that Hao et al. (U.S. Patent Application Publication 2014/0039875) seems to read on the process of Figure 2, steps 210 & 212 which claims 7 & 14 seem to be aimed at.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677